DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
Regarding limitations recited in claims 1-5 which are directed to a manner of operating a disclosed reaction device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the inert gas supply passage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the inert gas supply passage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shearer (USP 6,130,095, cited in IDS filed 09/03/2019).
Regarding claim 1, Shearer discloses a reaction device adjusted for a chemiluminescence detector for detecting chemiluminescence generated in a reaction cell by a detection unit of the chemiluminescence detector, the reaction device configured to oxidize and reduce a sample gas prior to being introduced into the reaction cell (Fig. 1), the reaction device comprising:
a reaction tube (see: ceramic burner assembly 6) made of an alumina sintered body (C5/L63-C6/L8, see: alumina in the ceramic), the reaction tube configured to oxidize (see: oxidant source 4) and reduce (see: fuel source 7) the sample gas (see: sample inlet system 2) therein; and
an inert gas supply passage (see: carrier fluid 1) through which an inert gas is supplied into the reaction tube (C4/L66-C5/L12, see: carrier fluid 1 is an inert gas supply).
Regarding claim 2, Shearer further discloses the inert gas from the inert gas supply passage (see: carrier fluid 1) is supplied into the reaction tube together with an oxidizing agent (see: oxidant source 4).
(see: carrier fluid 1) is supplied into the reaction tube together with a reducing agent (see: fuel source 7).
Regarding claim 4, Shearer further discloses the inert gas is nitrogen or a noble gas (C3/L44-54, see: helium or nitrogen).
 Regarding claim 5, Shearer further discloses a chemiluminescence detector (Fig. 1) comprising:
the reaction device adjusted for a chemiluminescence detector as recited in claim 1 (see: rejection of claim 1 above);
a reaction cell into which the sample gas that has been oxidized and reduced in the reaction tube flows (see: chemiluminescence reaction chamber 10); and
a detection unit configured to detect chemiluminescence generated in the reaction cell (see: light detection system 14).
Regarding claim 6, Shearer discloses a chemiluminescence detection method in which a sample gas is oxidized and reduced and then introduced into a reaction cell, and chemiluminescence generated in the reaction cell is detected by a detection unit (Fig. 1), the method comprising:
supplying an oxidizing agent (see: oxidant source 4), a reducing agent (see: fuel source 7), and an inert gas (see: carrier fluid 1; C4/L66-C5/L12, see: carrier fluid 1 is an inert gas supply) into a reaction tube (see: ceramic burner assembly 6) composed of an alumina sintered body to oxidize and reduce the sample gas therein  (C5/L63-C6/L8, see: alumina in the ceramic).
 the inert gas from the inert gas supply passage (see: carrier fluid 1) is supplied into the reaction tube together with the oxidizing agent (see: oxidant source 4).
Regarding claim 8, Shearer further discloses the inert gas from the inert gas supply passage (see: carrier fluid 1) is supplied into the reaction tube together with the reducing agent (see: fuel source 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT J EOM/           Primary Examiner, Art Unit 1797